By the Court.

The mortgage deed relied on by the tenant is
wholly insufficient to bar the demandant of her claim of dower. It contains no release of her right, nor any declaration for what reason she executed it. To have been valid for the purpose contended for by the tenant, it should have contained words importing a release of «ier claim of dower; which has been recognized as sufficient.

Tenant defaulted.

[See Leavitt vs. Lamprey, 13 Pick 382.—Melvin vs The Proprietors of Locks and Canals, 16 Pick. 137. — Powell & ux. vs. Monson & Brimfield Manuf. Co. 3 Mason, R 347. —Ed.]